Citation Nr: 9935162	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted a 50 percent disability 
rating for the veteran's PTSD and denied his claim for TDIU.  
The assignment of a 50 percent disability rating for the 
veteran's PTSD was not a full grant of the benefit sought on 
appeal because a higher disability rating is available under 
Diagnostic Code 9411.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board. 

In November 1998, the Board remanded this case for additional 
evidentiary development and to fulfill due process 
considerations.  The RO complied with the Board's Remand 
instructions; therefore, this case is ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and sufficient 
evidence has been obtained for correct disposition of these 
claims.

2.  The veteran's service-connected PTSD is currently 
manifested by mood disturbances such as depression and 
anxiety, recurrent war-related nightmares, chronic sleep 
disturbances, decreased interest, and social isolation, 
resulting in no more than moderate social and occupational 
impairment.

3.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling; hemorrhoids, evaluated as zero percent 
disabling; and residuals of malaria, evaluated as zero 
percent disabling, for a combined evaluation of 50 percent.

4.  The veteran does not have a high school education.  His 
primary work experience has been as a truck driver, and he 
has not worked since approximately 1992. 

5.  The veteran's combined disability evaluation does not 
meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

6.  The evidence does not show that the veteran's service-
connected conditions are of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for an 
increased evaluation for PTSD and for TDIU, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 
4.130, Diagnostic Code 9411 (1999).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In May 1997, the veteran filed a claim for service connection 
for PTSD.  He underwent a VA psychiatric examination in June 
1997.  He indicated that he was a retired truck driver, and 
he had retired approximately four years earlier at age 65.  
He was married for 37 years, but he had been separated for 
about 15 years.  He had four children.  He was living alone.  
He indicated that he had never received psychiatric treatment 
or hospitalization.  

The veteran stated that things had worsened since his 
retirement.  He was particularly bothered by crop dusters 
that reminded him of Japanese air raids.  He stayed in his 
house during farming season and tried to do his shopping at 
night.  He avoided movies or anything that reminded him of 
his war experiences.  He did reasonably well, except for the 
airplanes.  He did continue to reexperience war events.  He 
had no interest in certain things, and he was experiencing 
increased anxiety.  He reported nervousness, sleep 
disturbances, irritability, and tenseness.  He denied any 
signs of psychosis.  He denied auditory or visual 
hallucinations or paranoia.  He did get very withdrawn, and 
he stayed in the house to avoid crop dusters.  He got 
depressed and could not do anything at times.  There had been 
no suicidal thoughts or attempts.  

It was noted that the veteran's activities of daily living 
were impaired.  He lived alone and avoided going outside due 
to the crop dusters.  Otherwise, he did fairly well.  He 
worked in his garden, mowed his yard, and sat in his chair.  
He did not eat well.  He indicated that his difficulty 
sleeping was due primarily to neck and shoulder pain.  He had 
a neighbor drive with him to the VA Medical Center for the 
examination, and he was fearful of planes during the trip.  
He did not have trouble relating to others, and he was able 
to visit friends if no planes were around.  He indicated that 
he had never lost a job due to mental illness.  His last job 
was driving a truck, which he owned, and he had done that for 
25 years.  

Mental status examination showed that the veteran was alert 
and anxious.  He seemed open and honest.  Sensorium was 
clear.  He was oriented, and he had good recent and remote 
memory.  Tests for cognition (i.e., spelling a word backwards 
and mathematical skills) were normal.  Affect was normal and 
appropriate.  His mood was somewhat anxious with mild 
depression.  Speech was coherent and logical.  There was no 
evidence of a thought disorder, delusions, hallucinations, or 
homicidal or suicidal ideations.  He was not having any 
nightmares, although he reexperienced things when he heard 
airplanes.  The diagnosis was PTSD, and a Global Assessment 
of Functioning (GAF) score of 70 was assigned.  The examiner 
indicated that the veteran had some difficulty in social and 
occupational functioning (i.e., having to avoid crop 
dusters), but he managed to function pretty well and had some 
meaningful relationships.

The veteran also underwent VA psychological testing in June 
1997.  He was pleasant and cooperative during the testing, 
although he appeared rather depressed.  Some of the test 
results were questionable.  The veteran's responses suggested 
that he was experiencing psychiatric symptomatology such as 
mood disturbances (anxious, tense, agitated, jumpy), sleep 
disturbances, difficulty concentrating, confused thinking, 
forgetfulness, inefficiency in carrying out responsibilities, 
a high level of depression, and lack of meaningful 
involvement with others.

An August 1997 rating decision, inter alia, granted service 
connection for PTSD, with assignment of a 30 percent 
disability rating.  The veteran was also granted service 
connection for hemorrhoids and residuals of malaria, with 
zero percent disability ratings for these disorders.  In 
December 1997, the veteran filed claims for an increased 
rating and for TDIU.  He indicated that his PTSD prevented 
him from working, and he had last worked in July 1992.  He 
reported self-employment from 1977 until July 1992 as a truck 
driver.  He indicated that he had completed the first year of 
high school.  He stated that he was currently spending most 
of his time in a national forest because of his nerves.  He 
could not stand to be around other people.  He was doing odd 
jobs for the park rangers and living in a camper trailer.

In January 1998, the veteran underwent a VA psychiatric 
examination.  He indicated that he was receiving treatment at 
the primary care clinic at the VA Medical Center, but he was 
not receiving psychiatric treatment.  He stated that he was 
not taking any medication for his nerves, but a doctor at the 
primary care clinic provided him with sleeping medication.  
He was not involved in a PTSD treatment program and was not 
interested in participating in group therapy.  The veteran 
indicated that he was divorced and lived alone at an area 
campground.  He appeared to be an extremely quiet and 
reserved individual who liked to live alone and stayed in an 
area campground to do so.  He stated that he was employed 
part-time at the campground doing various clean-up work.  

The veteran's primary complaints were that he still got upset 
when he heard loud noises, particularly airplanes, and that 
he did not like to be around people.  He still had dreams and 
nightmares about his war experiences.  These dreams occurred 
2-3 times per month.  He indicated that he tried to isolate 
himself, which he had done by living in a remote camping 
area.  

Upon examination, the veteran's thought processes were clear, 
but he did report some rather vague hallucinations, in that 
he apparently heard noises like crickets chirping all of the 
time and he had constant ringing in his ears or tinnitus.  
His overall behavior could be considered inappropriate 
because he constantly preferred to stay by himself and 
maintain a "low profile."  He had few friends and reported 
no family.  He was not suicidal or homicidal, and he was able 
to take care of himself adequately.  He was oriented.  He 
reported some short-term memory loss, particularly for little 
things such as turning off the coffeepot.  He was not 
obsessive or ritualistic.  His rate and flow of speech were 
relevant, logical, and constant.  He was very matter-of-fact 
and to-the-point, although pleasant and cooperative.

The veteran reported some pseudo-panic attacks, in that he 
felt very anxious when he heard airplanes or helicopters.  
Also, sirens sometimes went off in the forest, which made him 
anxious.  He did not seem to be overly depressed or anxious.  
His impulse control was satisfactory.  He did have problems 
sleeping.  He reported difficulty falling asleep, 
particularly without medication, which he took nightly.  He 
stated that his sleeping problems had worsened over the prior 
3-4 years.  His appetite was satisfactory, and he cooked for 
himself.

Psychological test results were valid and showed significant 
psychological problems.  Individuals with results similar to 
the veteran's experience psychiatric symptomatology such as 
decreased socialization, fear of emotional involvement, 
depression, difficulty concentrating, loss of efficiency, 
withdrawal, anxiety, and feelings of guilt.  It was suspected 
that he might have an affective disorder. 

The diagnosis was PTSD.  The examiner stated that the 
veteran's ability to work seemed to be limited by his PTSD to 
his current level of performance.  A current GAF score of 60 
was assigned, with a highest estimated GAF score of 65 within 
the prior year.

A February 1998 rating decision granted a 50 percent 
disability rating for the veteran's PTSD and denied TDIU.  In 
his notice of disagreement and substantive appeal, the 
veteran requested that he be granted an extra-schedular 
rating for TDIU.  He stated that he had been unable to obtain 
any gainful employment since 1992.  He had only worked in odd 
jobs, and his income was below poverty level.  He indicated 
that he lived in the woods and did not function well in 
social or industrial environments.  He considered himself a 
"social and industrial" outcast.

In November 1998, the Board remanded this case for additional 
evidentiary development and to fulfill due process 
considerations.  The veteran indicated that he was not 
receiving Social Security benefits based on medical 
disability.  He stated that he was employed as a truck driver 
until 1992, when his condition worsened and he could no 
longer drive a truck.  He argued that his PTSD prevented him 
from working.



II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased symptoms of his PTSD.  He has therefore satisfied 
the initial burden of presenting a well-grounded claim.  The 
veteran has also submitted statements in which he claimed 
that he could not work because of his service-connected PTSD.  
These statements constitute a well-grounded claim for a total 
rating for compensation purposes based on individual 
unemployability.  See Stanton v. Brown, 5 Vet. App. 563, 570 
(1993) (where appellant stated that he could no longer seek 
or maintain employment in letters and testimony prior to the 
BVA decision, he presented a well-grounded claim for a total 
disability rating under section 4.16(b)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided an appropriate VA 
psychiatric examination.  The RO complied with the Board's 
1998 Remand instructions.  There is no indication of 
additional pertinent medical records that the RO failed to 
obtain.  It appears that the veteran receives some treatment 
at the primary care clinic of the VA Medical Center, and it 
is possible that there are VA medical records that have not 
been obtained.  However, the veteran has expressly indicated 
that he is not receiving psychiatric treatment, nor has any 
physician provided him psychiatric medications.  He has not 
referenced any treatment for his service-connected 
hemorrhoids or residuals of malaria.  Therefore, any 
additional VA treatment records would not be relevant to his 
claims.  There is sufficient evidence of record to evaluate 
the veteran's service-connected PTSD.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

A.  Increased rating for PTSD

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The current 50 percent disability 
rating requires:   

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).

The medical evidence shows assignment of a GAF score of 60 
upon VA examination in 1998.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Neither the objective medical evidence nor the veteran's 
statements regarding his symptomatology approximate the 
criteria for a 70 percent or higher disability rating.  He 
allegedly has an inability to establish and maintain 
effective relationships.  He apparently remains isolated and 
does not like to be around people.  However, there is no 
evidence that he meets the other criteria for a 70 percent 
disability rating.

The veteran has denied having suicidal ideations.  There is 
no evidence showing that he experiences obsessional rituals, 
delusions, or hallucinations.  He has never exhibited spatial 
disorientation, impaired speech, neglect of personal 
appearance and hygiene, impairment of thought processes, 
memory loss, or disorientation during his VA examinations.  
He has not complained of periods of violence, and the VA 
examiner indicated that impulse control was within normal 
limits.  Although the veteran has complained of depression, 
there is no indication that this is near continuous.  In 
fact, the VA examiner noted in 1998 that the veteran did not 
appear overly depressed.  He has been pleasant and 
cooperative during his VA examinations, and he has not 
exhibited grossly inappropriate behavior.  The veteran has 
been able to function independently, appropriately, and 
effectively despite his psychiatric symptomatology.  More 
importantly, the GAF score of 60 assigned in 1998 
contemplated only moderate difficulty in social and 
occupational functioning and is not commensurate with a 
higher degree of social and industrial impairment as is 
required for the assignment of a 70 percent or higher 
disability evaluation.

The veteran's current symptoms do fit the criteria for the 50 
percent disability rating such as disturbances of mood and 
motivation (depression, anxiety, decreased interest); pseudo-
panic attacks, although it is not known how often these 
occur; and forgetting to complete tasks.  The 50 percent 
disability rating contemplates impairment such as reduced 
reliability and productivity due to psychiatric symptoms.  
The veteran clearly has some difficulty in establishing and 
maintaining effective social relationships, as evidenced by 
his social withdrawal.  However, other than his increasing 
social isolation, the veteran is generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation.  He is able to care for himself, and he has 
consistently had normal conversations during his 
examinations.  

The veteran has not experienced delusions or hallucinations, 
and he has not reported suicidal ideations.  He does not 
receive individual psychiatric treatment, nor is he 
interested in attending group sessions for veterans with 
PTSD.  He is not taking any psychiatric medications.  This 
indicates that his psychiatric symptomatology is minimally 
disabling to him if he is able to forego treatment and 
medication.  He has not required psychiatric hospitalization 
at any time.  

The Board concludes that the overall disability picture does 
not more nearly approximate the 70 percent criteria such as 
to warrant an increased rating, and it does not even approach 
the symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7 (1999).  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  However, for the reasons discussed above, the 
objective medical evidence does not create a reasonable doubt 
regarding the level of his disability from PTSD.  The 
preponderance of the evidence is against assignment of a 
disability rating in excess of 50 percent for PTSD.

B.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1999).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran does not have a high school education.  He 
indicated on his TDIU claim that he completed the first year 
of high school.  His primary work experience has been as a 
truck driver, and he has not worked since 1992.

The veteran maintains that he is unable to work due to his 
psychiatric symptoms.  He has not indicated that his service-
connected hemorrhoids or residuals of malaria have affected 
his ability to work in any manner. 

The veteran's service-connected disabilities consist of PTSD, 
evaluated as 50 percent disabling; hemorrhoids, evaluated as 
zero percent disabling; and residuals of malaria, evaluated 
as zero percent disabling, for a combined evaluation of 50 
percent.  Therefore, since his combined disability rating is 
50 percent, he does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1999).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (1999).  The rating board did not refer 
this case for extra-schedular consideration.

Even if the veteran is unable to return to work as a truck 
driver, as he maintains, he is not unemployable due to his 
service-connected disabilities.  There is no indication in 
the record that any of his service-connected disabilities 
have significantly affected his physical and/or mental 
capabilities.  He does not receive treatment for any of his 
service-connected disorders, which indicates that none of his 
disorders is so disabling to him that he requires any 
treatment or hospitalization.  As indicated above, he does 
not maintain that his hemorrhoids or residuals of malaria 
interfere with his employability in any manner.  

With respect to the veteran's PTSD, although this may affect 
his ability to operate under stressful conditions or 
associate with people, there is no evidence that he is unable 
to perform light or medium duty work, or some other type of 
substantially gainful employment.  In fact, he is currently 
employed in a part-time capacity doing maintenance and odd 
jobs at a national campground, which clearly establishes his 
ability to work in the proper environment.  If he feels the 
need to remain isolated, as shown by his current living 
situation, then returning to his prior occupation as a truck 
driver would also allow him to remain essentially alone.  
There is no medical evidence showing that any of the 
veteran's service-connected conditions is of such severity as 
to preclude gainful employment.  In Van Hoose, the Court 
noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected disorders.  The fact that his 
current employment does not pay him enough compared to his 
prior occupation does not mean that he is disabled.

The VA examiner in 1998 did state that the veteran's PTSD 
"limited" his ability to work.  This statement does not, 
however, automatically lead to the conclusion that the 
veteran is unemployable.  It remains the Board's 
responsibility to assess the credibility and weight to be 
given to the evidence before it.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The VA examiner's opinion did not 
indicate that the veteran was unable to work, only that his 
PTSD limited his ability to work.  That limitation is 
recognized by the 50 percent disability rating that he has 
been assigned for this condition.  There is a lack of medical 
evidence showing that any of the veteran's service-connected 
conditions are severe.  In conjunction with this opinion, the 
VA examiner assigned a GAF score of 60, which contemplates 
moderate interference in social and occupational functioning.  
The examiner did not assign a GAF score representing total 
inability to function or even a serious level of impairment.

The evidence shows that despite the veteran's service-
connected disorders and the accompanying symptomatology, he 
was able to work productively for almost 50 years after his 
discharge from service.  Prior to his claim for TDIU, the 
veteran indicated that he left his job as a truck driver 
because he retired at age 65.  There is no support for his 
current statement that his PTSD symptoms resulted in his 
inability to drive a truck.  There is also no indication in 
the record that any symptoms from his hemorrhoids or 
residuals of malaria have affected his physical abilities in 
any manner.  The preponderance of the evidence is against 
finding that the veteran's service-connected disabilities 
alone make him unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 50 percent disability evaluation, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disorders or that he is incapable of 
performing the physical and mental acts required by 
employment due solely to his service-connected disorders, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted. 



ORDER

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

